*1310The opinion of the court was delivered by
Monroe, J.
As appears from the statement of this case, as reported (ante p. 947), two judgments were rendered in the court a qua, upon the same day; the one upon an opposition, filed by Peter Wegmann, dative tutor, to the final account of Mrs. A. C. Wegmann, who had been destituted of the administrative tutorship of her minor children; and the other, upon the rule, taken by the said Mrs. Wegmann, to require said dative tutor to pay over to her, from the income o.f the minors, of whom she retained the personal custody, a certain alimony, for their support.
From these two judgments, appeals were prayed for by the dative tutor, by means of one petition, and were allowed by one order, and one appeal bond was filed. A motion was made in this court to dismiss the appeal from the judgment on the opposition, and said appeal was dismissed because it was considered that the amount involved was less than $2,000.00. The matter is now before us on the appeal from the judgment on the rule for alimony, and it is argued, on behalf of the appellee, that said appeal should also be dismissed, on the ground that there was but one appeal, and that the only bond given was to sustain the appeal from the judgment on the opposition.
No motion has been made to dismiss this appeal, and we do not feel called upon to dismiss it for the reasons suggested in the brief filed by the counsel for the appellee.